 



EXHIBIT 10.1

EXECUTION COPY

AMENDMENT NO. 1

Dated as of September 8, 2015

to

CREDIT AGREEMENT

Dated as of October 28, 2013

THIS AMENDMENT NO. 1 (this “Amendment”) is made as of September 8, 2015 by and
among DHI Group, Inc. (f/k/a Dice Holdings, Inc.), Dice Inc. and Dice Career
Solutions, Inc. (each individually a “Borrower” and collectively the
“Borrowers”), the financial institutions listed on the signature pages hereof
and JPMorgan Chase Bank, N.A., as Administrative Agent (the “Administrative
Agent”), under that certain Credit Agreement dated as of October 28, 2013 by and
among the Borrowers, the Lenders and the Administrative Agent (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”). Capitalized terms used herein and not otherwise defined herein
shall have the respective meanings given to them in the Credit Agreement.

WHEREAS, the Borrowers have requested that the requisite Lenders and the
Administrative Agent agree to certain amendments to the Credit Agreement;

WHEREAS, the Borrowers, the Lenders party hereto and the Administrative Agent
have so agreed on the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrowers, the
Lenders party hereto and the Administrative Agent hereby agree to enter into
this Amendment.

1.     Amendments to the Credit Agreement. Effective as of the date of
satisfaction of the conditions precedent set forth in Section 2 below, the
parties hereto agree that the Credit Agreement is hereby amended as follows:

(a)    Section 1.01 of the Credit Agreement is hereby amended to add the
following definition thereto in the appropriate alphabetical order:

         “Amendment No. 1 Effective Date” means September 8, 2015.

(b)     The definition of “Change of Control” appearing in Section 1.01 of the
Credit Agreement is hereby amended to delete the parenthetical “(excluding, in
the case of both clause (ii) and clause (iii), any individual whose initial
nomination for, or assumption of office as, a member of that board or equivalent
governing body occurs as a result of an actual or threatened solicitation of
proxies or consents for the election or removal of one or more directors by any
person or group other than a solicitation for the election of one or more
directors by or on behalf of the board of directors)” appearing therein.

(c)      Section 2.17 of the Credit Agreement is hereby amended to add a new
clause (j)

 

 

 thereto as follows:

“(j) Certain FATCA Matters. For purposes of determining withholding Taxes
imposed under FATCA, from and after the Amendment No. 1 Effective Date, the Loan
Parties and the Administrative Agent shall treat (and the Lenders hereby
authorize the Administrative Agent to treat) this Agreement and the Loans as not
qualifying as “grandfathered obligations” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i) or 1.1471-2T(b)(2)(i).”

2.     Conditions of Effectiveness. The effectiveness of this Amendment is
subject to the conditions precedent that the Administrative Agent shall have
received (i) counterparts of this Amendment duly executed by the Borrowers, the
Required Lenders and the Administrative Agent, (ii) counterparts of the Consent
and Reaffirmation attached as Exhibit A hereto duly executed by the Subsidiary
Guarantors and (iii) payment and/or reimbursement of the Administrative Agent’s
and its affiliates’ reasonable and documented out-of-pocket fees and expenses
(including, to the extent invoiced, reasonable and documented fees and expenses
of counsel for the Administrative Agent) in connection with the Loan Documents.

3.     Representations and Warranties of the Borrowers. Each Borrower hereby
represents and warrants as follows:

(a)    This Amendment and the Credit Agreement as modified hereby constitute
legal, valid and binding obligations of such Borrower and are enforceable
against such Borrower in accordance with their terms, except as may be limited
by applicable Debtor Relief Laws and general principles of equity.

(b)    As of the date hereof and after giving effect to the terms of this
Amendment, (i) no Default or Event of Default has occurred and is continuing and
(ii) the representations and warranties of such Borrower set forth in the Credit
Agreement, as amended hereby, shall be true and correct in all material respects
(or in all respects if the applicable representation or warranty is qualified by
materiality or Material Adverse Effect), except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date.

4.     Reference to and Effect on the Credit Agreement.

(a)    Upon the effectiveness hereof, each reference to the Credit Agreement in
the Credit Agreement or any other Loan Document shall mean and be a reference to
the Credit Agreement as amended hereby.

(b)    Each Loan Document and all other documents, instruments and agreements
executed and/or delivered in connection therewith shall remain in full force and
effect and are hereby ratified and confirmed.

(c)    Except with respect to the subject matter hereof, the execution, delivery
and effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Administrative Agent or the Lenders, nor constitute a
waiver of any provision of the Credit Agreement, the Loan Documents or any other
documents, instruments and agreements executed and/or delivered in connection
therewith.

(d)    This Amendment is a Loan Document under (and as defined in) the Credit

 

2

 

 

Agreement.

5.     Governing Law. This Amendment shall be construed in accordance with and
governed by the law of the State of New York.

6.     Headings. Section headings in this Amendment are included herein for
convenience of reference only, are not part of this Amendment and shall not
affect the construction of, or be taken into consideration in interpreting, this
Amendment.

7.     Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page to this
Amendment by telecopy, e-mailed .pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Amendment.

[Signature Pages Follow]

 

 

 

3

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.

 

  DHI GROUP, INC. (F/K/A DICE HOLDINGS, INC.),   as Borrower                    
By: /s/ John Roberts     Name: John Roberts     Title: CFO                    
DICE INC.,     as Borrower                     By: /s/ John Roberts     Name:
John Roberts     Title: CFO                     DICE CAREER SOLUTIONS, INC.,    
as Borrower                     By: /s/ John Roberts     Name: John Roberts    
Title: CFO  

 

 

 



Signature Page to Amendment No. 1 to

Credit Agreement dated as of October 28, 2013

DHI Group, Inc.



 

 

 

 

  JPMORGAN CHASE BANK, N.A.,     individually as a Lender and as Administrative
Agent                     By: /s/ David F. Gibbs     Name: David F. Gibbs    
Title: Managing Director  

 

 

 

 



Signature Page to Amendment No. 1 to

Credit Agreement dated as of October 28, 2013

DHI Group, Inc.



 

 

 

 

  BANK OF AMERICA, N.A.,     as a Lender                     By: /s/ Kristine M.
Parker     Name: Kristine M. Parker     Title: Vice President  

 

 

 



Signature Page to Amendment No. 1 to

Credit Agreement dated as of October 28, 2013

DHI Group, Inc.



 

 

 

 

  KEYBANK NATIONAL ASSOCIATION,     as a Lender                     By: /s/
Meghan Starr     Name: Meghan Starr     Title: Vice President  

 

 

 

 

 



Signature Page to Amendment No. 1 to

Credit Agreement dated as of October 28, 2013

DHI Group, Inc.



 

 

 

 

  CAPITAL ONE, NATIONAL ASSOCIATION,     as a Lender                     By: /s/
Nellya Davydova     Name: Nellya Davydova     Title: Vice President  

 

 

 

 

 



Signature Page to Amendment No. 1 to

Credit Agreement dated as of October 28, 2013

DHI Group, Inc.



 

 

 

 

  SILICON VALLEY BANK,     as a Lender                     By: /s/ Jon Wolter  
  Name: Jon Wolter     Title: Vice President  

 

 

 

 

 



Signature Page to Amendment No. 1 to

Credit Agreement dated as of October 28, 2013

DHI Group, Inc.



 

 

 

 

  BMO HARRIS BANK N.A.     as a Lender                     By: /s/ Larry R.
Guenther     Name: Larry R. Guenther     Title: Director  

 

 

 

 

 



Signature Page to Amendment No. 1 to

Credit Agreement dated as of October 28, 2013

DHI Group, Inc.



 

 

 

 

  FIRST NIAGARA BANK, N.A.,     as a Lender                     By: /s/ Robert
Dellatorre     Name: Robert Dellatorre     Title: First Vice President  

 

 

 

 

 



Signature Page to Amendment No. 1 to

Credit Agreement dated as of October 28, 2013

DHI Group, Inc.



 

 

EXHIBIT A

Consent and Reaffirmation

Each of the undersigned hereby acknowledges receipt of a copy of the foregoing
Amendment No. 1 to the Credit Agreement (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
dated as of October 28, 2013, by and among DHI Group, Inc. (f/k/a Dice Holdings,
Inc.), Dice Inc. and Dice Career Solutions, Inc. (each individually a “Borrower”
and collectively the “Borrowers”), the Lenders and JPMorgan Chase Bank, N.A., as
Administrative Agent (the “Administrative Agent”), which Amendment No. 1 is
dated as of September 8, 2015 and is by and among the Borrowers, the financial
institutions listed on the signature pages thereof and the Administrative Agent
(the “Amendment”). Capitalized terms used in this Consent and Reaffirmation and
not defined herein shall have the meanings given to them in the Credit
Agreement. Without in any way establishing a course of dealing by the
Administrative Agent or any Lender, each of the undersigned consents to the
Amendment and reaffirms the terms and conditions of the Subsidiary Guaranty and
any other Loan Document executed by it and acknowledges and agrees that the
Subsidiary Guaranty and each and every such Loan Document executed by the
undersigned in connection with the Credit Agreement remains in full force and
effect and is hereby reaffirmed, ratified and confirmed. All references to the
Credit Agreement contained in the above-referenced documents shall be a
reference to the Credit Agreement as so modified by the Amendment and as the
same may from time to time hereafter be amended, modified or restated.

 

Dated September 8, 2015

[Signature Page Follows]

 

 

IN WITNESS WHEREOF, this Consent and Reaffirmation has been duly executed and
delivered as of the day and year above written.

 

 

  EFINANCIALCAREERS, INC.,     a Delaware corporation                     By:
/s/ Brian P. Campbell     Name: Brian P. Campbell     Title: Vice President    
                TARGETED JOB FAIRS, INC.,     a Delaware corporation            
        By: /s/ Brian P. Campbell     Name: Brian P. Campbell     Title: Vice
President                     RIGZONE.COM, INC.,     a Texas corporation        
            By: /s/ Brian P. Campbell     Name: Brian P. Campbell     Title:
Vice President  

 

 

 

 



Signature Page to Consent and Reaffirmation to Amendment No. 1 to

Credit Agreement dated as of October 28, 2013

DHI Group, Inc.

 



 

 

